OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
The negligence of defendant New York City Housing Authority in not repairing a “jammed” exterior door is not a proximate, or legal cause of the injuries sustained by the plaintiff when she was shot in the leg after being unable to open the exterior door in attempting to reenter her build*763ing. Under these circumstances the intervening act of the unknown assailant was extraordinary and unforeseeable as a matter of law, and thus served to “break the causal connection” between the defendant’s negligence and the plaintiff’s injuries (Derdiarian v Felix Contr. Corp., 51 NY2d 308, 315). To hold the shooting incident a foreseeable consequence of the defendant’s negligence would “stretch the concept of foreseeability beyond acceptable limits” (Ventricelli v Kinney System Rent A Car, 45 NY2d 950, 952).
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, in a memorandum.